DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Specification
On page 1 of the specification at line 5 (using the word processor line numbering printed on the page), in that the use of the word, “Korean” is ambiguous, it is noted that the word, “Korean” refers to the Republic of Korea, as opposed to the Democratic People’s Republic of Korea.

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering as it occurs in the official claim listing in the image file wrapper (IFW), not to that of any claim that may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


On lines 22-23 of independent claim 9, the claim text, “the first information matches the second information” is indefinite and unclear in context as to whether the word, “matches” means that the two items are identical, or whether the word, “matches” means that the two items are somehow complementary (e.g., two matching halves of an item, that may not be identical).  Similarly, in dependent claims 11-14, the uses of “matches” or “mismatches” as nouns are similarly indefinite and unclear for substantially the same reason.
On lines 12-13 of independent claim 17, the claim text, “the first information matches the second information” is indefinite and unclear in context as to whether the word, “matches” means that the two items are identical, or whether the word, “matches” means that the two items are somehow complementary (e.g., two matching halves of an item, that may not be identical).
On lines 10-11 of independent claim 18, the claim text, “the first information matches the second information” is indefinite and unclear in context as to whether the word, “matches” means that the two items are identical, or whether the word, “matches” 
Overall, independent claim 17 is indefinite and unclear in that the preamble presents the claim as being directed to claiming, “An image sensor” (line 1), but the body of the claim recites a “processor” and a “radar sensor,” which do not appear in context to be part of an “image sensor.”  Thus, claim 17 is indefinite and unclear as to what is claimed overall.
On lines 4-7 of claim 17, the claim language, “the image data … is used to obtain first information on a target and is used to set a monitoring range of a radar sensor according 10to the obtained first information” is indefinite and unclear in context as to what is using the “image data” to “obtain first information” and to “set a monitoring range.”
Similarly, on lines 8-13 of claim 17, the claim language, “wherein monitoring range information is used to obtain second information on the target based on a radar signal detected in the monitoring range and is used to detect malfunction of the radar sensor by determining 15whether or not the first information matches the second information” is indefinite and unclear in context as to what is using the “monitoring range information” to “obtain second information,” to “detect malfunction,” and to determine if the “first information matches the second information.”
Each of claim limitations “domain control unit” (claims 9 and 11-16), and “haptic module” (claims 8 and 16) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to disclose 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Each of dependent claims 2-8 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 10-16 is unclear, at least, in that it depends from unclear, independent claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Applicant has failed to disclose in the specification the hardware for the “domain control unit” that is recited in claims 9 and 11-16.  Judging from the specification and the drawings, it appears that the “domain control unit” may be implemented by software running on a general purpose computer, noting, for example, page 58 of the specification at lines 11-21, and drawing Figures 6-9.  Due to the complexity of the functions in claims 9 and 11-16 for the “domain control unit,” the functions of the “domain control unit” would necessarily be specialized functions, which would necessitate the disclosure of the algorithm to implement the specialized functions.  The specification does not disclose such an algorithm.  And, in that the flowcharts of Figures 6-9 are at a high level of generality, they would not inform one of ordinary skill-in-the-art what the algorithm is in sufficient detail.  Therefore, one of ordinary skill-in-the-art could not reasonably conclude that Applicant was in possession of the invention at the time of filing.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) in that it fails to disclose clearly what the “domain control unit” is as to hardware and algorithm, and in that if fails to disclose clearly what the “haptic module” as to hardware.  Please see section 8 above at pages 7-9, and section 10 above for details.


Potentially-Allowable Subject Matter 
Claims 1, 17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The text of independent claim 1 is as follows:
“1. An apparatus for complementing automotive radar, the apparatus comprising:  5an image sensor operable to be disposed in a vehicle so as to have a field of view of the exterior of the vehicle, the image sensor configured to capture image data; a radar sensor operable to be disposed in the vehicle so as to have a field of sensing for the exterior of the 10vehicle, the radar sensor configured to capture sensing data; at least one processor configured to process the image data captured by the image sensor and the sensing data captured by the radar sensor; and  15a controller configured to detect malfunction of the radar sensor, based at least in part on processing of the image data and the sensing data, wherein the controller is configured to: obtain first information on a target from an image obtained based on the 20processing of the image data; set a monitoring range of the radar sensor according to the obtained first information; obtain second information on the target based on a radar signal detected in the monitoring range; and detect malfunction of the radar sensor by determining whether or 25not the first information matches the second information.”  (Bold added).
After claim 1 is amended to overcome the rejection under 35 USC 112(b), it is noted that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-8 depends ultimately from independent claim 1, if claim 1 is amended to overcome the rejection under 35 USC 112(b), each of claims 2-8 would be allowable for, at least, the reasons for which independent claim 1 would be allowable.
The text of independent claim 17 is as follows:
“17. An image sensor operable to be disposed in a 5vehicle so as to have a field of view of an exterior of the vehicle, the image sensor configured to capture image data, wherein the image data is processed by a processor and is used to obtain first information on a target and is used to set a monitoring range of a radar sensor according 10to the obtained first information, and wherein monitoring range information is used to obtain second information on the target based on a radar signal detected in the monitoring range and is used to detect malfunction of the radar sensor by determining 15whether or not the first information matches the second information.”  (Bold added).
As for independent claim 17, after claim 17 is amended to overcome the rejection under 35 USC 112(b), it is noted that none of the prior art of record discloses in 
The text of independent claim 18 is as follows:
“18. A method for complementing automotive radar, the method comprising:  20obtaining an image of a field of view through a camera to obtain first information on a target; setting a monitoring range of a radar sensor according to the first information; obtaining second information on the target based on a 25radar signal detected in the monitoring range; and  65detecting malfunction of the radar sensor by determining whether or not the first information matches the second information.”  (Bold added).
With respect to independent claim 18, after claim 18 is amended to overcome the rejection under 35 USC 112(b), it is noted that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olaru (‘210) is of general interest for showing detection of blockage of a radar using a camera and plural sets of objects.
Kellner (‘943) is of general interest for showing the determining of error in a vehicle radar using at least two sensor arrangements.

Zeng et al (‘064) is of general interest for showing the alignment of vehicle sensors using different sensor readings.
Baba (‘236) is of general interest for showing detection of vehicle sensors needing correction by the use of two regions.
Takahashi (‘896) is of general interest for showing the determination of error in a vehicle system that has cameras and a radar.
Jones et al (‘477) is of general interest for showing the alignment of a vehicle radar using a plurality of optical sensors.
Inomata (‘467) is of general interest for showing a vehicle sensor system that uses a camera and a radar, where an object is only detected if the camera and the radar are aligned within a given range.
Each of Baba (‘024); Baba (‘913); and, Baba (‘927) is of general interest for showing a vehicle systems that uses a camera and a radar operating in plural areas or regions.
Appia et al (‘648) is of general interest for showing the generation of an alignment matrix for a system having a camera and a radar.
Yomo et al (‘713) is of general interest for showing the determination of displacement between a camera and a radar using a first position and a second position.
Nguyen Van (‘799) is of general interest for showing the detection of sensor abnormality by using two sensors and a plurality of regions around a vehicle.

Matsumoto et al (‘634) is of general interest for showing a vehicle system with a camera and a radar which resets the radar if there is a malfunction. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648